Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner thanks counsel for their thorough and detailed arguments filed December 4, 2020 (“Remarks”). Upon full and due consideration, Examiner finds the arguments unpersuasive for the reasons set forth below, with the exception of the drawing objection to the “luminaire enclosure,” “visual gap” and “discontinuities between the sensor module and the luminaire enclosure.” where Examiner agrees with counsel’s argument.
Examiner encourages counsel to schedule an interview to discuss the rejection at (571)272-4279.
Re the Examiner incorrectly called out the “first part of the sensor module,” “luminaire enclosure,” “visual gap,” and “discontinuities between the sensor module and the luminaire enclosure”: Examiner respectfully disagrees with respect to the “first part of the sensor modle”; Examiner agrees with counsel’s argument vis-à-vis the “luminaire enclosure,” “visual gap” and “discontinuities between the sensor module and the luminaire enclosure.”
With respect to the first two components, Examiner understands that they are part of a larger structure. Examiner’s argument is simply that, while it may be shown in the Figures, it is not called out in the specification hereby making it unclear where in the drawing it is. Because the claim specifically recites these components they must be identified, on the record. An amendment to the drawings is not per se required; rather, a simple, precise explanation can suffice.
Indeed, the entire reason claim 16 is indefinite is because the first part of the sensor is not called out; instead, the specification simply recites in ¶7 that “A sensor has a first portion positioned 
Does the interface connect the two such that they do not directly contact each other but are connected to the interface? Is the accessory interface overlaid the two components?
Therefore, the drawings remain objected to for failing to specify the “first part of the sensor module” and the “luminaire enclosure.”
Examiner’s 112 rejection for claim 1 is deficient because it is the elimination of discontinuities between the sensor module and luminaire enclosure that provide a more uniform exterior appearance, and discontinuities is well-known in the art: (Remarks p.3) Examiner respectfully disagrees. Examiner’s argument is that it is unclear which type of discontinuity applicant refers to. Is it because the pieces are attached to one another; are they molded together; are they welded together? It could also mean there exists an air gap between the components when they are attached. Each type of “discontinuity” implies a different structure, thereby making the boundaries of the claim vague – i.e., the claim and its children are indefinite.
Therefore, this argument is unpersuasive. 
Examiner’s 112 rejection for claim 8 is deficient because a visual gap is understood by those of ordinary skill in the art in light of the specification and the claim limitation “an accessory interface covering the lens opening, wherein the accessory interface includes a shape conforming material configured to deform through engagement with the sensor module to eliminate a visual gap between the sensor module and the lens”: (Remarks p.3) Examiner respectfully disagrees. Examiner’s argument, as above, is that it is unclear which type of visual gap applicant refers to. Different types of gaps implicate different structures. 


Examiner’s 112 rejection for claim 16 is deficient because it is clear where the accessory interface is with respect to the “first” and “second portion” of the sensor: (Remarks p. 4). Examiner respectfully disagrees. 
The specification simply recites in ¶7 that “A sensor has a first portion positioned inside of the lens and a second portion extending from the exterior of the lens. An accessory interface is positioned between the first portion of the sensor and the second portion of the sensor.” 
Does the interface connect the two such that they do not directly contact each other but are connected to the interface? Is the accessory interface overlaid the two components? Each choice implies a different structure.
Therefore, this argument is unpersuasive.

Re applicant disagrees with Examiner’s interpretation of the claims: (Remarks pp. 3-4) Examiner disagrees. It represents Examiners best effort to interpret applicant’s invention in light of the specification, and applicant offers no specific argument against them.
Therefore, this argument is unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1: it is unclear what the discontinuities the claim recites refer to. Are they the same as the “visual gap” between components claimed below? The specification only discusses them in ¶¶5,19, the latter stating; “The shape-conforming material can be capable of deforming around different size and shape control components to eliminate discontinuities and provide a more uniform exterior appearance. In an exemplary embodiment the shape- conforming material includes silicone.”
How does it provide a “more uniform exterior appearance”? The specification makes no effort to connect any of the drawings to this concept. 
Examiner respectfully solicits applicant to state what they believe “discontinuities” are and how they provide a “more uniform exterior appearance.”
Examiner understands the claim as: “a luminaire defining a luminaire enclosure including a housing and a lens physically connected to the housing, wherein the luminaire enclosure has a continuous polygon shape; a light emitter positioned in the housing and directed to emit light through the lens; an accessory interface having a shape conforming material extending from the luminaire enclosure; and a sensor module comprising an occupancy sensor and controller,  wherein the sensor module is separated from the luminaire enclosure by a gap, and the sensor module is engaged with the accessory interface such that the gap is filled and hides the luminaire enclosure from observers at all angles; wherein the occupancy sensor controls one or more operations of the light emitter based on information said occupancy sensor receives from its surroundings.”

Re 8: Similar to claim 1, above, it is unclear which visual gap is being eliminated as it does not appear to be shown in the Figures. Independently, it is unclear what the “engagement” entails when it recites: “deform through engagement with the sensor module to eliminate a visual gap between the sensor module and the lens.”
Also “a sensor module extending through the lens” conflicts with the language earlier in the claim that states “a sensor module.”
Examiner understands the claim to read: “a luminaire defining a luminaire enclosure of continuous polygon shape, the luminaire further including a housing and a lens connected to the housing, the lens having an opening for receiving a sensor module, the sensor module comprising an occupancy sensor and a controller; a light emitter positioned in the housing and directed to emit light through the lens; the sensor module having a gap between it and the luminaire enclosure and extending through the lens opening; the occupancy sensor is operatively connected to the light emitter and adjusts the light emitter’s operation based on information received from the luminaire’s surroundings; and an accessory interface covering the lens opening, wherein the accessory interface includes a shape conforming material configured to hide the luminaire enclosure.”

Re 16: how does the accessory interface between the “second part of the sensor” (presumably at least corresponding to 418 in Fig. 13) and “the first part of the sensor”? In Fig .13, is the “accessory interface” between each part of the sensor? Are the parts of the sensor continuous? It is unclear since the Figures do not illustrate both parts of the sensor.
Examiner understands the claim as:
“a luminaire comprising a luminaire enclosure including a housing and a lens connected to the housing; a sensor module comprising an occupancy sensor and a controller, the sensor module having a first portion positioned inside of the lens and a second portion extending from the exterior of the lens, 

Allowable Subject Matter
Claims 1-20, as best understood by Examiner, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Re 1: In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses: “a luminaire defining a luminaire enclosure including a housing and a lens physically connected to the housing, wherein the luminaire enclosure has a continuous polygon shape; a light emitter positioned in the housing and directed to emit light through the lens; an accessory interface having a shape conforming material extending from the luminaire enclosure; and a sensor module comprising an occupancy sensor and controller,  wherein the sensor module is separated from the luminaire enclosure by a gap, and the sensor module is engaged with the accessory interface such that the gap is filled and hides the luminaire enclosure from observers at all angles; wherein the occupancy sensor controls one or more operations of the light emitter based on information said occupancy sensor receives from its surroundings.”

Re 8: In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses: “a luminaire defining a luminaire enclosure of continuous polygon shape, the 


Re 16: In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses: “a luminaire comprising a luminaire enclosure including a housing and a lens connected to the housing; a sensor module comprising an occupancy sensor and a controller, the sensor module having a first portion positioned inside of the lens and a second portion extending from the exterior of the lens, wherein the first and second parts are continuous; wherein the occupancy sensor is operatively connected to the light emitter and adjusts the light emitter’s operation based on information received from the luminaire’s surroundings; and an accessory interface positioned between the first portion of the sensor and the second portion of the sensor, wherein the accessory interface includes a shape conforming material configured to hide the luminaire enclosure.”
Re 2-7, 9-15, and 17-20: these claims have been indicated allowable based off their dependencies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875